ON MOTION FOB BEHEABING.
Rombaueb, P. J.
The motion in this case is based on the sole ground that the opinion assumes that Mrs. Hughes joined in the release, whereas, the evi- -- dence shows that the release was executed by Fitzgerald, the administrator of Patrick Hughes, alone.
Conceding that appellant’s contention in that respect is correct, how does that affect the propriety of *190the judgment rendered! The action is lipón a promissory note, which instrument both under the law merchant and under our statute, imports a consideration. The defendant pleads want of consideration. The burden of showing this was upon him. He introduces evidence tending to show that the note was executed to Mrs. Hughes in payment of a debt which she claimed was due from the defendant to her deceased husband. He also shows that Mrs. Hughes, in consideration of the execution of the note, consented to the execution of a release by the administrator. Whether she joined in the release or not is immaterial, since her consent alone might estop her. The defendant’s evidence, therefore, instead of showing a total failure of consideration, has a tendency to .show some consideration of .a character deemed valuable in law. The adequacy of the consideration, as above seen, is an immaterial question.”
The motion for rehearing is overruled.
Judge Bond concurs. Judge Biggs, absent.